 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   GLEN L. WALKER,                                     No. 2:19-CV-00565

 9                          Plaintiff,                   ORDER GRANTING STIPULATION TO
                                                         CONTINUE TRIAL DATE AND CASE
10          vs.                                          SCHEDULE DATES

11   TWIN CITY FIRE INSURANCE CO., THE
     HARTFORD,
12
                            Defendant.
13

14                                           I.      ORDER

15          Based on the Parties’ Stipulated Motion to Continue Trial Date and Case Schedule Dates

16   and the records and filings herein, it is ordered that the Stipulated Motion to Continue Trial Date

17   and Case Schedule Dates is GRANTED. Trial will be set for September 21, 2020. A revised

18   scheduling order will follow.

19          DATED this 6th day of April, 2020.

20

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE


      ORDER GRANTING STIPULATION TO CONTINUE TRIAL DATE AND CASE
      SCHEDULE DATES – PAGE 1
